DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2021 was filed after the mailing date of the Non-final Office Action of April 16, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97, and should have been considered at the time the Final Office Action of August 20, 2021 was issued, but was not.  Accordingly, the IDS is now being considered and a second Non-final Office Action is being issued in view of the submission.

Response to Amendment
This second Non-final Office Action is in response to the IDS filed May 14, 2021 and the Amendment filed November 19, 2021, which was filed in response to Final Office Action of August 20, 2021.  The amendments of November 19, 2021 are being entered into the record.  The finality of the Office Action of August 20, 2021 is withdrawn in view of the IDS not being considered at the time the Final Office Action was issued.

Response to Arguments
Applicant’s arguments made November 19, 2021 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 9, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,678,613 to Murayama et al. (hereinafter MURAYAMA).
Regarding Claim 1, the first embodiment of MURAYAMA (Fig. 1) discloses a binding machine comprising:
a wire feeding unit (2 in Fig. 1; col. 4, lines 25-26) configured to feed a wire (1 in Fig. 1; col. 4, line 26) to be wound on an object to be bound, and
a binding unit (4 in Fig. 1; col. 4, line 32) configured to twist the wire wound on the object to be bound,
wherein the wire feeding unit comprises: a pair of feeding members (16 and 17 in Figs. 4(a) and 4(b); col. 6, lines 9-24) configured to sandwich the wire between the pair of feeding members and to feed the wire by a rotating operation (col. 6, lines 21-24),

the binding machine further comprising a support part (18 in Figs. 4(a) and 4(b); col. 6, lines 3-4) configured to separate the other feeding  member (17 in Figs. 4(a) and 4(b)) from the one feeding member (16 in Figs. 4(a) and 4(b)).
The first embodiment of MURAYAMA does not disclose the portion of Claim 1 concerning the load reducing part, namely:
a load reducing part configured to reduce or remove a load, which is to be applied to the wire via the one feeding member, of the wire feeding drive unit,
the load reducing part comprises:
a coupling part connected to the wire feeding drive unit, and
a coupled part connected to the one feeding member and contactable with the coupling part, and
a space is provided between the coupling part and the coupled part,
MURAYAMA teaches another binding machine in Figs. 10-14, starting at col. 8, line 53.  The binding machine shown in Figs. 10-14 is taught as comprising:
a wire feeding unit (103 in Fig. 10; col. 8, line 55) configured to feed a wire (102 in Fig. 10; col. 8, line 56) to be wound on an object to be bound;
a binding unit (105 in Fig. 10; col. 8, line 60) configured to twist the wire wound on the object to be bound;
a wire feeding drive unit (111 in Fig. 10; col. 9, lines 5-7); and
a load reducing part (113 and 114 in Figs. 12 and 14; col. 9, line 60 through col. 10, line 14) configured to reduce or remove a load (col. 9, line 60 through col. 10, line 14 teach transmission gear 113 is moved from engagement with gear 115 (Fig. 12) that drives wire feed device 103 to engagement 
the load reducing part comprises:
a coupling part (113 in Figs. 12 and 14; col. 9, line 40) connected to the wire feeding drive unit (transmission gear 113 is connected to electric motor 111 through output gear 112), and
a coupled part (115 in Fig. 12; col. 9, line 45) connected to the wire feeding unit one and contactable with the coupling part (113 is shown in contact with 115 in Fig. 12), and
a space is provided between the coupling part and the coupled part (moving groove 114 provides space to disengage transmission gear 113 from drive gear 115 in Fig. 14).
The disclosure regarding the binding machine in Figs. 10-14 of MURAYAMA does not go into detail as to the components of wire feeding unit 103, and does not mention a lever which separates one of feeding member from the other like lever 18 does in the first embodiment (Figs. 4(a) and 4(b)).  Therefore, neither the first embodiment (Figs. 1-9) nor the second embodiment (Figs. 10-14) expressly disclose all of the limitations of Claim 1 in one embodiment.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the load reducing part expressly taught in the second embodiment of MURAYAMA (Figs. 12 and 14) with the binding machine disclosed in the first embodiment of MURAYAMA (Figs. 1-9) to provide a binding machine with both a load reducing part and a support part configured to separate one feeding member from the other in the same binding machine.  A person of ordinary skill would be motivated to make the incorporation in order to produce a binding machine which uses one motor to drive both the wire feed device and the twisting device as taught at col. 9, lines 5-7, reducing the cost and complexity associated with using two separate motors to drive 
Regarding Claim 2, the combined teachings of MURAYAMA render the binding machine of Claim 1 unpatentable as explained above.  MURAYAMA further teaches the load reducing part comprises a clutch configured to cut off a connection between the wire feeding drive unit and the one feeding member (transmission gear 113 is used as a clutch between output gear 112 and first drive gear 115 to cut off the connection between the two), so that the load, which is to be applied to the wire via the one feeding member, of the wire feeding drive unit is reduced or removed.
Regarding Claim 3, the combined teachings of MURAYAMA render the binding machine of Claim 1 unpatentable as explained above.  MURAYAMA further teaches wherein the load reducing part comprises a clutch configured to cut off a connection between the wire feeding drive unit and the one feeding member (transmission gear 113 is used as a clutch between output gear 112 and first drive gear 115 to cut off connection between the two) after a tip end portion of the wire being fed in a forward direction contacts the one feeding member until the tip end portion separates from the one feeding member (This is function.  It is interpreted the structure of MURAYAMA is capable of such function.)
Regarding Claim 6, the combined teachings of MURAYAMA renders the binding machine of Claim 1 unpatentable as explained above.  MURAYAMA further teaches wherein the coupling part (113 in Fig. 12) and the coupled part (115 in Fig. 12) are separable from each other (Fig. 14 shows transmission gear 113 separated from first drive gear 115 when transmission gear 113 is moved within moving groove 114), and when the coupling part and the coupled part are contacted, a drive force of the wire feeding drive unit is transmitted to the one feeding member (driving force of motor 111 is 
Regarding Claim 9, the first embodiment of MURAYAMA (Fig. 1) discloses a binding machine comprising:
a wire feeding unit (2 in Fig. 1; col. 4, lines 25-26) configured to feed a wire (1 in Fig. 1; col. 4, line 26) to be wound on an object to be bound, and
a binding unit (4 in Fig. 1; col. 4, line 32) configured to twist the wire wound on the object to be bound,
wherein the wire feeding unit comprises: a pair of feeding members (16 and 17 in Figs. 4(a) and 4(b); col. 6, lines 9-24) configured to sandwich the wire between the pair of feeding members and to feed the wire by a rotating operation (col. 6, lines 21-24), and
a wire feeding drive unit (20 in Fig. 1; col. 6, lines 21-24) connected to one feeding member (16 in Fig. 1) and configured to rotatably drive the one feeding member (col. 6, lines 21-24).
The first embodiment of MURAYAMA does not disclose the portion of Claim 9 concerning the load reducing part, namely:
a load reducing part configured to reduce or remove a load, which is to be applied to the wire via the one feeding member, of the wire feeding drive unit,
the load reducing part comprises:
a coupling part connected to the wire feeding drive unit, and
a coupled part connected to the one feeding member and contactable with the coupling part, and
a space is provided between the coupling part and the coupled part,
wherein the space includes an idling area, which is configured to cut off a connection between the wire feeding drive unit and the one feeding member after a tip end portion of the wire being fed in a 
MURAYAMA teaches another binding machine in Figs. 10-14, starting at col. 8, line 53.  The binding machine shown in Figs. 10-14 is taught as comprising:
a wire feeding unit (103 in Fig. 10; col. 8, line 55) configured to feed a wire (102 in Fig. 10; col. 8, line 56) to be wound on an object to be bound;
a binding unit (105 in Fig. 10; col. 8, line 60) configured to twist the wire wound on the object to be bound;
a wire feeding drive unit (111 in Fig. 10; col. 9, lines 5-7); and
a load reducing part (113 and 114 in Figs. 12 and 14; col. 9, line 60 through col. 10, line 14) configured to reduce or remove a load (col. 9, line 60 through col. 10, line 14 teach transmission gear 113 is moved from engagement with gear 115 (Fig. 12) that drives wire feed device 103 to engagement with gear 116 that drives the twisting device 105 (Fig. 14) which removes the load transmitted from motor 111 to wire feed device 103 through gears 112, 113 and 115), which is to be applied to the wire via the wire feeding drive unit,
the load reducing part comprises:
a coupling part (113 in Figs. 12 and 14; col. 9, line 40) connected to the wire feeding drive unit (transmission gear 113 is connected to electric motor 111 through output gear 112), and
a coupled part (115 in Fig. 12; col. 9, line 45) connected to the wire feeding unit and contactable with the coupling part (113 is shown in contact with 115 in Fig. 12), and
a space is provided between the coupling part and the coupled part (moving groove 114 provides space to disengage transmission gear 113 from drive gear 115 as shown in Fig. 14),
wherein the space includes an idling area (the area between first drive gear 115 and transmission gear 113 when transmission gear 113 is moved into contact with second drive gear 116 as 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the load reducing part expressly taught in the second embodiment of MURAYAMA (Figs. 12 and 14) with the binding machine disclosed in the first embodiment of MURAYAMA (Figs. 1-9) to provide a binding machine which uses one motor to drive both the wire feed device and the twisting device as taught at col. 9, lines 5-7, reducing the cost and complexity associated with using two separate motors to drive the devices such as is disclosed in the binding machine in the first embodiment of MURAYAMA.
Regarding Claim 12, the combined teachings of MURAYAMA render the binding machine of Claim 1 unpatentable as explained above.  MURAYAMA further teaches wherein when the coupled part (115 in Fig. 12) contacts with the coupling part (113 in Fig. 12), the coupled part transmits a drive force of the wire feeding drive unit (111 in Fig. 12) to the one feeding member.  First drive gear 115 drives wire feed device 103 of the second embodiment of MURAYAMA which includes the one feeding member of the pair of feeding members disclosed in the first embodiment of MURAYAMA.
Regarding Claim 17, the combined teachings of MURAYAMA render the binding machine of Claim 1 unpatentable as explained above.  MURAYAMA further teaches wherein the load reducing part is a clutch.  Transmission gear 113 is used as a clutch between output gear 112 and first drive gear 115.
Regarding Claim 18, the combined teachings of MURAYAMA render the binding machine of Claim 1 unpatentable as explained above.  MURAYAMA further teaches wherein
the coupling part (113 in Fig. 12) has a first surface (the toothed side surface of transmission gear 113),

the first surface faces in a direction different from an axial direction of the coupling part (the tooth side surface of transmission gear 113 is perpendicular to the axial direction of transmission gear 113).
Claims 1-3, 6-8, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 7,140,400 B2 to Yokochi et al. (hereinafter YOKOCHI) in view of U.S. Patent No. US 7,051,650 B2 to Kusakari et al., hereinafter KUSAKARI.
Regarding Claim 1, YOKOCHI discloses:
A binding machine (1 in Fig. 1; Col. 2, Lines 59-60) comprising:
a wire feeding unit (4 in Fig. 1; Col. 2, Lines 61-62) configured to feed a wire to be wound on an object to be bound (Col. 3, Lines 30-34), and
a binding unit (3 in Fig. 1; Col. 3, Lines 37-40) configured to twist the wire wound on the object to be bound,
wherein the wire feeding unit comprises:
a pair of feeding members (13 and 14 in Fig. 3; Col. 3, Lines 42-43) configured to sandwich the wire between the pair of feeding members and to feed the wire by a rotating operation (Col. 3, Lines 41-45),
a wire feeding drive unit (15 in Fig. 3; Col. 3, Lines 1-2) connected to one feeding member and configured to rotatably drive the one feeding member (15 is connected to 13 through 16 in Fig. 3; Col. 3, Lines 45-48), and
a load reducing part (24 in Fig. 9; Col. 5, Line 18) configured to reduce or remove a load, which is to be applied to the wire via the one feeding member, of the wire feeding drive unit (Col. 5, Lines 14-26).
Fig. 3 of YOKOCHI shows the binding machine further includes a support part (see ‘Support Part’ in the Fig. 3 Detail of YOKOCHI below) configured to separate the other feeding member (14 in Fig. 3) from the one feeding member (13 in Fig. 3).  Col. 3, lines 41-63 describe driven gear 14 is attached to lever 17 which, when pressed, separates driven gear 14 from main drive gear 13.

    PNG
    media_image1.png
    506
    533
    media_image1.png
    Greyscale

Both the previously issued Non-final Office Action of April 16, 2021 and the Final Office Action of August 20, 2021 incorrectly state YOKOCHI does not disclose the support part as explained above.  This is incorrect.
YOKOCHI does not expressly disclose:
the load reducing part comprises:
a coupling part connected to the wire feeding drive unit, and
a coupled part connected to the one feeding member and contactable with the coupling part, and

However, YOKOCHI does expressly teach use of other types of torque limiters at Col. 5, Lines 14-21.
KUSAKARI teaches a binding wire twisting apparatus (31 in Fig. 1; Col. 3, Line 30) which uses a one-way torque limiting mechanism (Col. 3, Lines 60-64) to limit driving force in a wire binding machine. The torque limiting mechanism taught by KUSAKARI is a load reducing part which comprises a coupling part (42 in Figs. 1 and 3; Col. 3, Line 50) connected to a drive unit (drive shaft 39 in Figs. 1 and 3; Col. 3, Line 48), and a coupled part (36 in Figs. 1-3; Col. 3, Line 38) connected to a feeding member (clutch claw 36 is connected to twisting shaft 33 which twists the wire as it feeds the wire into the finished binding product.).  KUSAKARI also shows space provided between the coupling part and the coupled part. (See ‘Space’ in Fig. 3 Detail of KUSAKARI provided here.)

    PNG
    media_image2.png
    191
    219
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the rotational torque limiting aspects of the structure shown in KUSAKARI as torque limiter 24 shown in Fig. 9 of YOKOCHI and described at col. 5, lines 14-21.
Regarding Claim 2, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  YOKOCHI further teaches wherein the load reducing part comprises a clutch (24 in Fig. 9) configured to cut off a connection between the wire 
Regarding Claim 3, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  YOKOCHI further discloses wherein the load reducing part comprises a clutch configured to cut off a connection between the wire feeding drive unit and the one feeding member (Col. 5, Lines 17-24) after a tip end portion of the wire being fed in a forward direction contacts the one feeding member until the tip end portion separates from the one feeding member (This is function.  It is interpreted the structure of YOKOCHI is capable of such function).
Regarding Claim 6, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  KUSAKARI further teaches wherein
the coupling part (42 in Figs. 1 and 3) and the coupled part (36 in Figs. 1 and 3) are separable from each other (Col 3, Lines 54-60 describe how clutch claws 42 and 36 interact with one another, with Col. 3, Lines 54-57 disclosing the claws contact each other through vertical surfaces in clockwise rotation and Col. 3, Lines 57-60 disclosing the claws contact each other through inclined surfaces.  Fig. 3 shows space between claws 42 and 36 (see ‘Space’ in the Fig. 3 Detail of KUSAKARI above).  The space between at least the vertical surfaces of 42 and 36 make them ‘separable’.), and
when the coupling part and the coupled part are contacted, a drive force of the wire feeding drive unit is transmitted to the one feeding member (Col. 3, Lines 60-62 describes a driving force being transmitted).
Regarding Claim 7, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  KUSAKARI further teaches wherein
the coupling part (42 in Figs. 1 and 3) and the coupled part (36 in Figs. 1 and 3) are arranged coaxially with each other, and

Regarding Claim 8, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 6 unpatentable as explained above.  KUSAKARI further teaches wherein at a state where a driving of the wire feeding drive unit is stopped, the coupled part is separable from the coupling part and rotatable by a predetermined amount (Col. 3, Lines 54-60 and Fig. 3 disclose when the claws 42 and 36 are stopped, the vertical surfaces of the claws are separable by a predetermined amount defined by the distance at which they travel in order for the inclined surface of the claws to engage one another).
Regarding Claim 12, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  KUSAKARI further teaches wherein when the coupled part (36 in Figs. 1 and 3) contacts with the coupling part (42 in Figs. 1 and 3), the coupled part transmits a drive force of the wire feeding drive unit to the one feeding member.  KUSAKARI teaches coupling part claw 42 transmit a drive force to a coupled part, claw 36.
Regarding Claim 17, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  YOKOCHI further discloses wherein the load reducing part is a clutch (24 in Fig. 9; Col. 5, Lines 14-26) or a displacement member (17 in Fig. 3; Col. 3, Lines 47-63 discloses lever 17 may be pressed to reduce spring force exerted on gear 13 through gear 14 by laterally moving gear 14 away from gear 13).
Regarding Claim 18, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  KUSAKARI further teaches wherein the coupling part has a first surface (See ‘First Surface’ in the Fig. 3 Detail of KUSAKARI below), the coupled part has a second surface (See ‘Second Surface’ in the Fig. 3 Detail of KUSAKARI below) configured to be 

    PNG
    media_image3.png
    314
    444
    media_image3.png
    Greyscale

Regarding Claim 19, the prior art reference combination of YOKOCHI and KUSAKARI renders the binding machine of Claim 1 unpatentable as explained above.  YOKOCHI further discloses wherein the wire feeding drive unit comprises:
a motor (15 in Figs. 2-4; col. 3, lines 45-48); and
a small gear (gear on output shaft of motor 15 in Fig. 2; col. 3, lines 45-47.  See ‘Small Gear’ in Fig. 2 Detail of YOKOCHI below) connected to the motor and which meshes with a large gear, wherein the large gear is larger than the small gear (Fig. 2 shows reduction gear mechanism 16 has reduction gears on either side of the motor drive gear which are larger than the drive gear),
wherein the large gear is connected to the coupling part such that a drive force of the motor is transmitted to the coupling part by way of the small gear and the large gear (Fig. 2 shows the larger reduction gears of reduction gear mechanism 16 are connected to the torque limiter.  See ‘Large Reduction Gears’ and ‘Torque Limiter’ in Fig. 2 Detail of YOKOCHI below).

    PNG
    media_image4.png
    323
    442
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 13 and 14 are allowed.  The prior art of record does not disclose nor fairly suggest a binding machine where the coupling part and the coupled part face each other in an axial direction and a relative idling area is set in correspondence to a circumferential width of the coupling convex portion and the circumferential width of the coupled convex portion as Claim 13 requires.  Claim 14 further narrows Claim 13 by specifying the size of the convex portions of the coupling and coupled parts.  The prior art of record does not disclose nor fairly suggest the details of Claim 14 in addition to the specificities of Claim 13.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  MURAYAMA does not teach the idling area (the space between transmission gear 13 and first drive gear 15 as shown in Fig. 14) is set as a rotatable amount as Claim 16 requires.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725